DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/09/2022 has been entered.  Claim(s) 1, 3, 5-6, and 13-19 remain pending in the application.  Applicant’s amendments to the Claim(s) have overcome the claim objection previously set forth in the Non-Final Office Action mailed 02/14/2022.
Information Disclosure Statement
The examiner notes that in the IDS field on 02/19/2020, the NPL “German Office Action for DE Application No. 10 2017 216 572.3 mailed May 22, 2018” was not considered because an English translation was not provided and could not be readily found by the examiner.  The notes that in the IDS field on 05/11/2020, the NPL “Metallic materials- Brinell hardnes test- Part1- DIN EN ISO 6506-1, 2006-03” was not considered because an English translation was not provided and could not be readily found by the examiner.
Claim Interpretation
Regarding claim 1, the examiner notes that the recitation of “bending angle of at least 85°, determined to VDA238-100” is a product-by-process limitation which examiner interprets to only add the limitation of a bending angle of at least 85°.  See MPEP 2113(I).
Regarding claim 1, the examiner notes that the recitation of “wherein the component has a material thickness (t) between 1.5 and 15 mm as well as Fe and unavoidable impurities from a preparation consisting of, in % by weight:…” merely limits the thickness of the component and limits the claimed component to be made from a preparation consisting of the claimed composition, wherein the component can reasonably further include other materials as allowed for by the term “has” (emphasis added).  The examiner interprets the term “has” to simply mean “comprises” in light of the dependent claim 13 further limiting the component to “further comprises” elements not listed in claim 1.  This is reasonably considered to be a product-by-process limitation which examiner interprets to only add a limitation that the claimed component contains Fe, unavoidable impurities and the claimed elemental components as recited.  See MPEP 2113.  Specifically, it is noted that other elements can reasonably be included in forms other than the claimed “preparation” (i.e. as an additive), such that the final steel component can reasonably include other, non-recited compositions.  If the applicant is of the position that the claim scope should be limited to a component consisting of the claimed preparation composition, the examiner invites applicant to amend the claims accordingly. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6, and 13-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-wear applications” in claim 1 is a relative term which renders the claim indefinite. The term “high-wear” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner if the term “high-wear” is meant to limit any of the mechanical properties of the steel, and if so to what degree.  For example, the examiner notes that one of ordinary skill in the art may define high-wear as meaning the steel has a minimum hardness of 300 HB whereas another of ordinary skill in the art may define a minimum hardness of 330 HB and so would not consider 300 HB as high-wear, leading to conflicting definitions of “high-wear”.  The examiner interprets the claim to be met by any steel that can be considered to be wear-resistant absent a specific indication to the contrary.  Claims 3, 5-6, and 13-19 are further rejected as being dependent upon the indefinite claim 1.
Specifically, claim 1 includes the recitation “wherein the component has a material thickness (t) between 1.5 and 15 mm as well as Fe and unavoidable impurities from a preparation consisting of, in % by weight:…” however the composition of the preparation does not add up to 100% and does not list iron as an element (i.e. iron must be excluded due to the recitation of “consisting of”).  This is indefinite because is unclear to the examiner how the component can comprise iron from a preparation that does not include iron and further it is unclear what the rest of the preparation is meant to include because the listed elements do not add up to 100% and so the preparation can only “comprise” those elements not “consist” of.  The examiner interprets the claim to be met by a preparation consisting of the listed elements with Fe as a balance absent a specific indication to the contrary.  Claims 3, 5-6, and 13-19 are further rejected as being dependent upon the indefinite claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20140322559 A1) herein Becker, in view of Fletcher (Carbon and Low-Alloy Steel Plate).
Regarding claim 1, Becker teaches:
A flat steel product [0001, Becker] which examiner submits can be considered a component, that is hot-rolled and optionally cold-rolled [0060, Becker] which examiner submits can be considered a type of forming
The steel is quenched [0064, Becker] and partitioned [0099, Becker] which examiner submits meets a Q&P steel.
With a bending angle of 100-180° [0036, Becker].  The examiner notes that the overlap of the bending angle of Becker and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
As discussed above in claim interpretation the recitation “wherein the component has a material thickness (t) between 1.5 and 15 mm as well as Fe and unavoidable impurities from a preparation consisting of, in % by weight:…” is a product-by-process limitation which the examiner submits merely limits the thickness of the component and limits component to comprise at least iron, unavoidable impurities, and the claimed elemental components listed.  The examiner notes that Becker teaches an overlapping composition as shown below in Table 2.
Becker does not teach a hardness of at least 370 HB, that the steel is for high-wear applications, nor a bending ratio of r/t<1.5, however the examiner submits that overlapping properties would have been expected to be present or would have naturally flowed in the steel of Becker.  See MPEP 2112 and MPEP 2145(II).  The instant application and Becker teach microstructures shown below in Table 1 and compositions shown in Table 2 which overlap with the composition and microstructure of the instant application.  The examiner notes that the overlap between the compositions Becker and of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner submits that one of ordinary skill in the art would recognize that the overlap between the composition and microstructure of Becker and the instant application indicates that the steels are substantially identical in structure and composition would mean that the steels would exhibit similar, overlapping properties, including but not limited to wear-resistance, bending ratio, and hardness.  See MPEP 2112.01(I) and 2112.01(II) and 2145.  The examiner further notes that in the instant application applicant has recognized that the properties are dependent upon the microstructure and composition with the recitation “it being possible, according to the alloy elements and microstructure of the Q&P steels, to achieve hardnesses that can be at a level of comparable wear-resistant steels”, which further bolsters the examiner’s above position [0008, instant spec].  
Becker does not specifically disclose a thickness for the steel, however examiner notes that changes in size, proportion, and shape are not enough to patentably distinguish over prior art, the examiner submits that controlling the thickness of the steel produced by Becker can be considered merely changing the size/proportion/shape of the steel and is thus not patentably distinguishable from the steel of Becker.  See MPEP 2144.04(IV)(A) and 2144.04(IV)(B).  Alternatively, the examiner notes that Becker does not teach a thickness 1.5-15 mm for the flat rolled steel product, however the examiner submits that it would have been obvious to one of ordinary skill in the art to use thicknesses of an overlapping range in view of Fletcher.  Fletcher teaches that steel plate is any flat-rolled steel product more than 200 mm wide and 6 mm thick or more than 1220 mm wide and 4.6 mm thick [paragraph 1 page 1, Fletcher].  Fletcher states that steel plate can include alloy steels, which are often heat treated after rolling to obtain improved properties [paragraph 3 page 1, Fletcher], which examiner submits includes the Q&P process.  Fletcher further states that one of the main uses of steel plate is in large machines and other heavy structures [paragraph 3 page 1, Fletcher].  The examiner submits that one of ordinary skill in the art would have used the thicknesses taught by Fletcher, 4.6 mm or more, to produce the steel of Becker for use in heavy machinery.  The examiner notes that the overlap of the steel thicknesses of Fletcher and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant specification, area% [0008, instant spec]
Becker, surface% [0034, Becker]
Martensite
At least 70
5-70% untempered
Annealed/tempered martensite
At least half the martensite
25-80
Ferrite 
Up to 30
Less than 5
Residual austenite
Up to 30
5-30
Bainite 
Up to 30
Less than 10
Cementite 
Up to 5
Not specified


Table 2

Instant specification, weight% [0009, instant spec]
Becker, weight% [0033, Becker]
C
0.1-0.3
0.10-0.50
Si
0.5-1.8
0.1-2.5
Mn
1.5-3.0
1.0-3.5
Al
Up to 1.5
Up to 2.5
N
Up to 0.008
Up to 0.02
P
Up to 0.02
Up to 0.020
S
0.003
Up to 0.003
Cr*
Up to 0.4
0.1-0.5
Mo*
Up to 0.25
0.1-0.3
Ni*
Up to 1.0
Not specified
Nb*
Up to 0.06
0.02-0.05
Ti*
Up to 0.07
0.001-0.15
V*
Up to 0.3
0.01-0.1
B*
Up to 0.002
0.0005-0.005
Ca*
Not specified
Up to 0.01
Fe and impurities
Balance
Balance
*:these are optional for the instant application and Becker


Regarding claim 3, Becker modified by Fletcher teaches coating with a protective zinc coating, the examiner submits that zinc coatings protect steel from corrosion and thus can be considered an anticorrosion coating [0120, Becker].  Becker does not state how many sides of the steel are coated but the examiner submits that in order to be considered coating the steel at the least one side must be coated.  The examiner notes that Becker discloses applying the protective coating through immersing the steel in a molten bath [0118, Becker] so all sides of the steel would reasonably be expected to be coated.
Regarding claim 13, as discussed above Becker modified by Fletcher teaches steel with an overlapping composition to that of the instant application, including the optional elements.  The examiner notes that the overlap between the compositions of Becker modified by Fletcher and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 14-15, as discussed above Becker modified by Fletcher teaches a thickness of 4.6 mm or more.  The examiner notes that the overlap of the steel thicknesses of Fletcher and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 5-6 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20140322559 A1) herein Becker, in view of Fletcher (Carbon and Low-Alloy Steel Plate), in further view of Wang et al. (Comparison of three-body impact abrasive wear behaviors for quenching-partitioning-tempering and quenching-tempering 20Si2Ni3 steels, submitted as NPL with the IDS dated 01/22/2021) herein Wang.
As discussed above claims 1, 3, and 13-15 would be obvious as taught by Becker modified by Fletcher.
Regarding claim 5, Becker modified by Fletcher does not teach the use of steel in construction machinery, agricultural machinery, mining machinery, transport machinery or conveying systems, however the examiner submits that this use would be obvious in view of Wang.  Wang teaches that Q&P steels are useful for applications involving abrasive wear, including transportation, mining, and mineral processing [introduction, page 121, Wang].  The examiner submits that it would be obvious to one of ordinary skill in the art to use the Q&P steel of Becker modified by Fletcher for applications in transportation, mining, conveying, and/or agriculture in view of Wang.
Regarding claim 6, the examiner notes that a grab is a part commonly found in transportation of materials and agriculture/construction/mining tools such as tractors which are exposed to abrasive wear and so it would be obvious to one of ordinary skill in the art that the steel of Becker modified by Fletcher in view of Wang could be used in the construction of a grab as would have been recognized by one of ordinary skill.
Regarding claim 16, the examiner notes that a scrap grab is a part commonly found in transportation of materials and construction/mining tools such as tractors for the purpose of transporting scrap materials and are exposed to abrasive wear and so it would be obvious to one of ordinary skill in the art that the steel of Becker modified by Fletcher in view of Wang could be used in the construction of a scrap grab as would have been recognized by one of ordinary skill.
Regarding claim 17, the examiner notes that a shovel is a tool commonly used in agriculture/mining/construction and is exposed to abrasive wear and so it would be obvious to one of ordinary skill in the art that the steel of Becker modified by Fletcher in view of Wang could be used in the construction of a shovel as would have been recognized by one of ordinary skill.
Regarding claims 18-19, as discussed above it would be obvious to one of ordinary skill in the art that the steel of Becker modified by Fletcher in view of Wang would be useful for applications in transportation involving abrasive wear which examiner submits includes conveying devices and the conveyance of abrasive and solid materials.
Response to Arguments
Applicant submits that VDA238-100 testing standards are those associated with the original priority date of 2017.  Applicant’s arguments, see page 6 lines 2-3, filed 05/09/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 regarding VDA238-100 has been withdrawn. 
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
Applicant has submitted that “high-wear” is to be interpreted as consistent with the meaning of high-wear to those skilled in the art, however the examiner notes that this does not clarify the meaning of “high-wear” is intended to be, if any steel with an overlapping composition can be considered high-wear for example, or if there is a specific property that is limited by the term “high-wear”.  As discussed above, absent a specific definition of " of “high-wear”, those skilled in the art can have conflicting definitions of what is a high-wear steel.
Applicant submitted that claim 1 has been amended has been amended to be consistent with “consisting” and “comprising”, however the examiner notes that the preparation is still described as consisting of a mixture that does not add up to 100 weight% and so must comprise other elements, in particular iron.  
Applicant argues that Becker would not be expected to have the instantly claimed mechanical properties because a combination of the hardness and desired bending ratio is only possible with a high level of complexity.  The examiner cannot concur.  It is noted that arguments of the counsel cannot take the place of evidence in the record. See MPEP 2145(I).  Although the applicant argues that a high level of complexity is required, the examiner cannot concur absent concrete evidence supporting said allegation.  As discussed above, if a reference steel teaches an overlapping composition and overlapping microstructure with the instantly claimed steel, one of ordinary skill in the art would expect the reference steel to exhibit overlapping mechanical properties as well.
Applicant argues that Becker would not be expected to have the instantly claimed mechanical properties because Becker does not teach a thickness as set forth in independent claim 1.  The examiner cannot concur.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further it is noted that arguments of the counsel cannot take the place of evidence in the record. See MPEP 2145(I).  Although the applicant seems to be arguing that the thickness of the steel is required in order to achieve the instantly claimed mechanical properties, the examiner cannot concur absent concrete evidence supporting said allegation.  The examiner notes that the instant specification contains no data to show the dependence of mechanical properties on steel thickness, composition, or microstructure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734